Case: 1:20-cv-02413-PAB Doc #: 7 Filed: 11/04/20 1o0f1. PagelD #: 92

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

International Watchman Inc.,

Plaintiff,
vs. : Case No. 1:20-cv-2413
Kickstarter, PBC, ef al., : Judge Pamela A. Barker
Defendants.

PLAINTIFF’S NOTICE OF PARTIAL DISMISSAL, WITHOUT PREJUDICE

 

NOW COMES Plaintiff, Znternational Watchman, Inc., and pursuant to Rule 41 and Rule
21 of the Federal Rules of Civil Procedure, Plaintiff hereby notices the dismissal of Defendant,
Kickstarter, PBC, from this case entirely, without prejudice.

This dismissal shall have no effect on Plaintiff's remaining claims against Defendant,

Albany Watches, which remains ripe and pending for further adjudication.

Most Respectfully Submitted,

 

IT IS SO ORDERED.

s/Pamela A. Barker 11/4/2020

PAMELA A. BARKER WA. ‘

UNITED STATES DISTRICT JUDGE DAVID A. WELLING (75934) (lead counsel)

C. VINCENT CHOKEN (70530)
CHOKEN | WELLING LLP

3020 West Market Street

Akron, Ohio 44333

Tel. (330) 865-4949

Fax (330) 865-3777
davidw@choken-welling.com

vincec(@choken-welling.com

Counsel for the Plaintiff
